This case is here on appeal from an order dated February 16, 1937, entered by the Circuit Court of Hillsborough County, Florida, dismissing on final hearing the said bill of complaint. The bill of complaint was instituted on October 17, 1935, and consisted of several pages and the prayer of the bill was broad in that it sought the *Page 138 
appointment of a receiver, a full and complete accounting as between the parties, the annulment of a final decree previously entered by the same Court dated February 3, 1932, based on stipulation of counsel, and other relief.
The bill of complaint was attacked by motion to dismiss and an order was entered sustaining the motion as to the defendant, John G. Graham, but denied as to the other defendants. On the 13th day of April, 1936, Z. Salas, B. Pacheco and J.S. Franco filed a joint and several answer in which each allegation of the bill of complaint was either admitted or denied and after the expiration of the time allowed by the rules of the court for the taking of testimony the cause was heard in the lower court on final hearing on the bill of complaint and the joint and several answer of the defendants, and an order of dismissal was entered and an appeal therefrom has been perfected to this Court, and said order of dismissal assigned as error here.
We have carefully examined the allegations of the Bill of complaint and the answer thereto and find that the allegations of the joint and several answers filed by the defendants are responsive to the material allegations of the bill and in this state of the pleadings there was no error on the part of the lower court in entering an order dismissing the cause. The case at bar is ruled by Ropes v. Jenerson, 45 Fla. 556, 34 So. 955, 110 Am. St. Rep. 79; Seaboard Oil Co. v. Donovan, 99 Fla. 1296,128 So. 821; Rigby v. Middlebrooks, 102 Fla. 148, 135 So. 563; Nye v. Bay View Estates Corp., 106 Fla. 707, 143 So. 597. We have examined the briefs filed by counsel and heard argument at the bar of this Court and we are of the opinion that the order or decree appealed from is without error and should be affirmed. It is so ordered.
WHITFIELD, P.J., and BROWN, J., concur. *Page 139 
TERRELL, C.J., and BUFORD, J., concur in the opinion and judgment.
THOMAS, J., not participating.